FLETCHER, Chief Judge
(concurring in the result):
I concur in the result.
In my opinion, a sound reason exists which justifies the denial of the petitioner’s application for extraordinary relief in the nature of a writ of coram nobis. Simply stated, the petitioner has not shown good cause for his earlier failures to seek appropriate relief either at his court-martial, during the normal appellate process, or by means of a petition for new trial. See United States v. Morgan, 346 U.S. 502, 512, 74 S.Ct 247, 98 L.Ed. 248 (1954); Wright, Federal Practice and Procedure, Criminal § 592 nn. 60, 62 (1969). The petitioner knew of the facts and circumstances surrounding his enlistment. He was represented by counsel at his court-martial and during its appellate process; legal advice was available to him thereafter while confined. The decision in United States v. Russo, 1 M.J. 134 (C.M.A.1975), was handed down some four months before his court-martial. In the absence of any demonstration of inadequate assistance of counsel, the Navy Court of Military Review did not abuse its discretion in denying coram nobis relief.
Several additional comments are necessary in light of Judge Cook’s opinion. First, a case for coram nobis relief does not fail simply on the ground that no evidence of the jurisdictional defect appeared in the record of trial.1 Gallagher v. United States, 22 U.S.C.M.A. 191, 46 C.M.R. 191 (1973), a decision granting coram nobis relief, creates no such general rule for the denial of extraordinary relief of this nature. The decision in McPhail v. United States, 1 M.J. 457 (C.M.A.1976), is not to the contrary. There, coram nobis relief was found inappropriate because, at the time the Court considered the petitioner’s original application for extraordinary relief, no error existed to be misperceived. Second, after the time has expired for a petition for a new trial, military practice may still permit the reopening of an already final court-martial on certain issues where the petitioned court in the military justice system originally had vested2 jurisdiction over the ease and good cause3 is shown by the petitioner for seeking further review.

. United States v. Morgan, 346 U.S. 502, 508, 74 S.Ct. 247, 98 L.Ed. 248 (1954); United States v. Mayer, 235 U.S. 55, 35 S.Ct. 16, 59 L.Ed. 129 (1914); Mathis v. United States, 246 F.Supp. 116, 118 (E.D.N.C.1965), cited with approval in Del Prado v. United States, 23 U.S.C.M.A. 132, 48 C.M.R. 748 (1974). See generally 7 Moore’s Federal Practice § 60.14 (1979).


. Compare Del Prado v. United States, supra, and Gallagher v. United States, 22 U.S.C.M.A. 191, 193, 46 C.M.R. 191, 193 (1973), with Allen v. United States, 21 U.S.C.M.A. 288, 45 C.M.R. 62 (1972).


. Compare Del Prado v. United States, supra, and Gallagher v. United States, supra, with Hendrix v. Warden, 23 U.S.C.M.A. 227, 49 C.M.R. 146 (1974).